ROBB, Associate Justice.
Appeal from a decision of the Commissioner of Patents rejecting three claims, of which the third will serve as an example:
“3. An apparatus substantially as described, comprising a casing, odometers for indicating the results accomplished, said odometers being automatically operated in securing such results, and a manually operated and controlled register or registers for indicating the material or materials consumed for effecting such results.”
Applicant has placed within the casing of an ordinary speedometer and odometer two manually operated registers, the object of which is to keep a record of the quantity of gas and oil supplied to the automobile. While these two registers are within the casing of the speedometer, they are independent units, and their function is no different than that of two pads and pencils. We agree with the Commissioner that “any combination in such a case is entirely through the intelligence of the user, which is not sufficient of itself to constitute a valid combination.” In re Davenport, 23 App. D. C. 370; Gas Machinery Co. v. United Gas Improvement Co., 228 Fed. 684, 143 C. C. A. 206.
Decision affirmed.